Citation Nr: 9929856	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-08 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis, multiple 
joints secondary to exposure to extreme cold. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

 Appellant and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from May 1950 to May 1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in February 1998.  A statement of 
the case was mailed to the veteran in April 1998.  The 
veteran's substantive appeal was received in June 1998.  The 
veteran testified before a hearing officer at the RO in 
October 1998.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's currently diagnosed arthritis disability and 
exposure to extreme cold in service.


CONCLUSION OF LAW

The claim of service connection for arthritis, multiple 
joints, secondary to exposure to extreme cold in service is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he has arthritis of 
multiple joints due to exposure to extreme cold in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1998).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his arthritis due 
to a cold injury had its onset during service, this assertion 
does not make the claim well-grounded if there is no 
competent medical evidence of record of a nexus between any 
disability in service and his alleged current disability.  
See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 
7 Vet. App. at 387 (1995) (lay evidence of continuity of 
symptomatology does not satisfy the requirement of competent 
medical evidence showing a nexus between the current 
condition and service).  As such, the Board will review the 
record to assess whether all three of the criteria of Caluza 
are met and the veteran's assertions are supported by the 
evidence of record.

The service medical records did not show any complaints, 
findings, or diagnosis of arthritis or exposure to extreme 
cold in service; however, in view of the veteran's testimony 
that he was exposed to extreme cold in service, for purposes 
of well-grounding the claim, the Board will assume that the 
veteran was exposed to extreme cold in service.  King.  

Medical records beginning many years after service show the 
presence of arthritis of several joints.  Therefore, two of 
the requirements of Caluza have been satisfied.  However, 
there is no competent medical evidence of record of a nexus 
between the veteran's arthritis and exposure to extreme cold  
in service.  While the veteran testified that there is a 
relationship between the exposure to extreme cold that he 
suffered in service and his arthritis, he is not a medical 
expert and he is not capable of making such an opinion.  
Espiritu.

Thus, as there is no competent medical evidence establishing 
a nexus between the current diagnosis of arthritis and 
exposure to extreme cold in service, all of the criteria of 
Caluza have not been met.  As such, the claim for service 
connection for arthritis, multiple joints secondary to cold 
exposure is not well-grounded.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.




ORDER

The appeal as to the issue of entitlement to service 
connection for arthritis, multiple joints secondary to cold 
exposure is denied as not well-grounded.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

